—In an action to recover damages for defamation brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the plaintiff Nathaniel Abdullah appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated July 17, 1992, as granted the motion of the defendant New York News, Inc. to dismiss the complaint insofar as it is asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the plaintiffs’ method of service was ineffective to acquire personal jurisdiction over the defendant New York News, Inc., and that the action is now time-barred (see, CPLR 311, 312-a [a]; 215 [3]). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.